DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 1/8/2022 is acknowledged.
Claims 26 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25, 27-34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 6702462) in view of Surdziel (US 2011/0064338).
Richardson discloses a packaging bag made of flexible plastics material, said packaging bag comprising: at least two bag walls (either panel surrounding 
However, Surdziel teaches a similar packaging bag where the tear line which extends to a tear-stop arrangement is defined and predetermined (R, see Fig. 1)
Because Richardson and Surdziel both teach tear-open pouches, it would have been obvious to one of ordinary skill in the art to substitute the defined and predetermined tear line taught by Surdziel for the undefined tear line taught by Richardson to achieve the predictable result of tearing open the pouch along an intended path.
Richardson as modified above further discloses the bag walls are connected to one another along the first lateral edge and/or a packaging bag base and/or a packaging bag top via the connecting seam (seam 15, see Fig. 1); the connecting seam 
Richardson as modified above further discloses the at least one tear-stop sealing seam at least partially surrounds the tear-stop hole (see Fig. 1); the at least one tear-stop sealing seam completely surrounds the tear-stop hole (Surdziel 32); the tear- stop sealing seam forms a hole edge of the tear-stop hole (see Fig. 1); the tear- stop hole is a polygon with a rounded corner at least at the hole edge facing the second lateral edge (see Fig. 1); the tear- stop hole is rounded on all corners (see Fig. 1); the tear- open starting point of the first lateral edge has a weakening of the material (36); the weakening is one or more of a tear open notch, a cut and a marking (notch 36); a product-receiving section and a top section are provided, and wherein the predetermined tear line is located in the top section (see Fig. 1); the tear- stop arrangement is arranged at least partially in the top section (see Fig. 1); the tear- stop arrangement is arranged completely in the top section (see Fig. 1).  

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 6702462) in view of Surdziel (US 2011/0064338) as applied to claim 34 above, and further in view of Manning et al. (US 2008/0233252, hereinafter ‘Manning’).
Richardson as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the closure as claimed.
However Manning teaches a similar tear-off pouch wherein a closure (30) is provided between the product-receiving section and the top section (see Fig. 2); the closure is selected from the group consisting of a pressure closure, an adhesive closure, a zip closure and a profile closure (see Fig. 3, para 0026).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the closure member taught by Manning to the container taught by Richardson as modified above, in order to allow the packaging to be resealed after initial opening (para 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 23, 2022